In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 11/24/21 are acknowledged. Claims 1, 9, and 20 have been amended and claims 21 – 24 added. Claims 1 – 24 are pending.

Information Disclosure Statement
The IDS filed 9/12/21 has been received and considered by the Examiner. 

Response to Amendments / Arguments
Applicant’s amendments have necessitated objections to claims 9 – 20, as detailed below.
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 have been fully considered but they are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claims 1, 9, and 20 define that the waveguides are formed in a thin film of an electro-optic material, such as lithium niobate or lithium tantalite, the thin film having a thickness of not more than two micrometers. While both Williams and Sugiyama cite lithium 
Independent claims 1, 9, and 20 are rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.
New claims are rejected, as detailed below, by combining Williams or the Minoia – Sugiyama combination with the teachings of Reano or Wang (for a total of four alternative grounds of rejections). 

Claim Objections
Claims 9 – 20 are objected to because of the following informalities:  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 – 11 and 14 – 24  are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (US 2018/0341164 A1) in view of Reano et al (US 2021/0364696 A1).
Regarding claim 1, Williams discloses (Fig. 9; para. 0070 and 0080 – 0085) an interface 450 to an optical modulator (comprising a modulating section 121; “a broad-band optical waveguide modulator with segmented electrodes configured for dual-differential driving” at par. 0001; “an example electrical drive circuit 450 that can be used to drive one modulating section 121 of a version of the EOM 100 (examiner’s note: EOM = electro-optic modulator” at para. 0080), the interface 450 comprising (see annotated Fig. 9 below): 
a first (lower) differential line pair 462 having a first differential line pair negative line (the lower line in the pair 462 that carries a negative signal 4521 between between Vmax and 0V; para. 0085) and a first differential line pair positive line (the upper line in the pair 462 that carries a positive signal 4512 between 0V and  Vmax; para. 0085) arranged on opposing sides of a first waveguide 102 (see annotated Fig. 9 below; “… a length portion of the first waveguide arm 101 located within the modulating section 121, … a length portion of the second waveguide arm 102 located within the modulating section 121” at para. 0080, emphasis added), wherein the first differential line pair negative line (the lower line in the pair 462) is arranged on a distal (outer/lower) side of the first waveguide 102 relative to a second waveguide 101 (as seen in Fig. 9) and the first differential line pair positive line (the upper line in the pair 462) is arranged on a proximal (inner/upper) side of the first waveguide 102 relative to the second waveguide 101 (as seen in Fig. 9), wherein each of the first waveguide and the second waveguide include at least one of lithium niobate para. 0045; “… the substrate 99 may be made of a suitable electro-optic material such as but not exclusively LiNbO3” at para 0063) and lithium tantalate; and 
a second (upper) differential line pair 461 having a second differential line pair negative line (the lower line in the pair 461 that carries a negative signal 4522 between Vmax and 0V; para. 0085) and a second differential line pair positive line (the upper line in the pair 461 that carries a negative signal 4522 between 0V and Vmax; para. 0085) arranged on opposing sides of the second waveguide 101 (as seen in Fig. 9). 

    PNG
    media_image1.png
    1048
    1463
    media_image1.png
    Greyscale

Annotated Fig. 9 of Williams.

by way of example but not limitation, that a pair of differential drivers 421,422 are cross-coupled, as shown in Figs. 9 and 17  (“The single-ended components of the two synchronous differential signals 451 and 452 are then cross-coupled to form two differential drive signals 461 and 462” at para. 0083, emphasis added). Figure 17 also illustrates a self-evident consideration that changing the number of line crossings (the outputs of each driver differential driver 421,422 are also crossed in Fig. 17) can flip/reverse the position of a given differential line relative to the corresponding waveguide. Furthermore, Williams expressly teaches that “In one embodiment the second differential drive signal 462 is an inverted version of the first differential drive signal 461, thereby affecting a dual-differential push-pull modulation of the input light in the modulating section 121” (para. 0083, emphasis added). Hence, the teachings of Williams (including Figs. 9 and 17) at the very least render obvious embodiments/designs wherein a dual-differential push-pull modulation is produced simply by disposing the four differential lines in a symmetric/mirror manner with respect to the two waveguides, i.e., both negative lines are disposed either within the region between the two waveguides (design 1) or outside of it (design 2), while the positive lines would be disposed in a complementary manner (either outside or inside the region) the two waveguides. Given the teachings of Williams, such embodiments  would have been obvious to a person of ordinary skill in the art as suitable/workable design choices and work equally well to ensure that one differential signal is an inverted version of the other differential signal and thereby enables a dual-differential push-pull modulation, as intended/taught by Williams (para. 0083). 
Design 2 is illustrated in the Figure A below, does not need line crossings, and directly corresponds to the embodiment in Fig. 2B of the instant application.  



    PNG
    media_image2.png
    1043
    1467
    media_image2.png
    Greyscale

Figure A.      Design 2 rendered obvious by the teachings of Williams.

As seen in Figure A, the second differential line pair negative line is arranged on a distal (outer) side of the second waveguide relative to the first waveguide and the second differential line pair positive line is arranged on a proximal (inner) side of the second waveguide relative to the first waveguide. 
Further, Williams cites (para. 0002, 0045, and 0063) lithium niobate (LiNbO3) as a suitable electro-optic material for the optical waveguides, but the reference does not further detail that LiNbO3 can be in the form of a thin film (rather than a bulk substrate). However, the use of thin-film LiNbO3 for making electro-optic waveguide modulators has received much compare a Mach-Zehnder interferometer 310 in Fig. 16 of Williams with the Mach-Zehnder interferometer in Fig. 4A of Reano). Reano expressly teaches that optical waveguides can be formed in either bulk LiNbO3 (para. 0003) or thin-film LiNbO3 (disposed on top of a Si substrate with an intervening SiO2 layer, as shown in Figs. 3 and 11A; para. 0045 – 0047). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first and second waveguides in Williams can be formed in a thin film of LiNbO3, as a suitable/workable material choice expressly taught by Reano. Compared to bulk LiNbO3, thin-film LiNbO3 has the benefits of facilitating velocity matching (by optimizing the thickness of the LiNbO3 film and/or other layers) and thereby improving high-speed operation of the modulator with high modulation efficiency (“High optical confinement in the rib waveguide allows for small signal-to-ground gap spacing in the microwave co-planar waveguide geometry. The small spacing allows for strong electro-optical overlap between the microwave field and the optical mode, resulting in high modulation efficiency. In FIG. 1C, the handle for the ion-sliced lithium niobate is a silicon substrate, instead of lithium niobate. The optical mode resides primarily in the lithium niobate rib waveguide, but the microwave mode extends into the silicon substrate. Tuning of the layer thicknesses in the ion-sliced lithium niobate, silicon dioxide, and silicon substrate allows the microwave and optical group velocities to be designed with more flexibility. Consequently, velocity matching can be engineered more easily without reducing the electro-optical overlap” at para. 0003 of Reano, emphasis added).  
Finally, Reano illustrates, by way of example but not limitation, that a thin film of LiNbO3 with rib-shaped optical waveguides can have a maximum thickness of only 350 nm (a slab thickness of 250 nm + a rib thickness of 100 nm; para. 0046) which overlaps with the recited range of up to 2,000 nm and, hence, a prima facie case of obviousness exists (MPEP In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Williams – Reano combination certainly recognizes the thickness of the LiNbO3 film as a result-effective parameter (“Tuning of the layer thicknesses in the ion-sliced lithium niobate, silicon dioxide, and silicon substrate allows the microwave and optical group velocities to be designed with more flexibility. Consequently, velocity matching can be engineered more easily without reducing the electro-optical overlap” at para. 0003 of Reano, emphasis added). 
In light of the foregoing analysis, the Williams – Reano combination teaches expressly or renders obvious all of the recited limitations. 
To sum up the applied prior art, Williams teaches an electro-optic modulator and an electrical interface thereof that have essential structural features (two pairs of differential lines, each pair modulating a corresponding waveguide and disposed on opposing sides thereof) and a principle of operation (dual-differential push-pull modulation that significantly reduces a voltage required of a modulator driver; para. 0070 of Williams) that are substantially the same as those of the instant application, as evident from a direct side-by side comparison of Figure A above and Figs. 2B and 2C (aside of a 

As relevant comments for the other claims, it is noted that the Williams – Reano combination considers an electro-optic modulator and an electrical interface thereof that have essential structural features and a principle of operation that are substantially the same as those of the instant application. A variety of other suitable/workable designs implementing the same operation principle can readily be produced by a person of ordinary skill in the art.  

Regarding claim 9, the teachings of Williams and Reano combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Specifically, the Williams – Reano combination renders obvious an optical modulator, comprising (see Figure A provided above for claim 1): 
a first waveguide 102; 
a second waveguide 101, each of the first waveguide 102 and the second waveguide 101 being formed from a thin film of lithium niobate (LiNbO3), the thin film having a thickness of not more than two micrometers (as taught by Reano and detailed above for claim 1); 
a first (e.g., lower) differential electrode pair having a first pair negative (outer) electrode and a first pair positive (inner) electrode arranged on opposing sides of the first waveguide 102, the first pair negative (outer) electrode being arranged on a distal (outer) side of the first waveguide 102 relative to the second waveguide 101 and the first pair positive (inner) electrode 
a second (upper) differential electrode pair having a second pair negative (outer) electrode and a second pair positive (inner) electrode arranged on opposing sides of the second waveguide 101, wherein the second pair negative (outer) electrode is arranged on a distal (outer) side of the second waveguide 101 relative to the first waveguide 102 and the second pair positive (inner) electrode is arranged on a proximal (inner) side of the second waveguide 101 relative to the first waveguide 102.  
Regarding claim 20, the teachings of Williams and Reano combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited step limitations of a corresponding method of using the contemplated optical modulator (see Figure A provided above for claim 1), as detailed above for claims 1 and 9. Specifically, the corresponding method of using the contemplated optical modulator comprises the steps of (with reference to a general view provided in Fig. 7):
receiving an optical signal at an optical input 103 of an optical modulator 110 (at the left end of the Mach-Zehnder waveguide interferometer 103, as illustrated in Fig. 7; para. 0060), the optical input directing the optical signal to a first waveguide 102 and a second waveguide 101 (para. 0060), each of the first waveguide 102 and the second waveguide 101 being formed from a thin film of lithium niobate (LiNbO3), the thin film having a thickness of not more than two micrometers (as taught by Reano and detailed above for claim 1); 
receiving a differential signal from a differential driver 1501 (para. 0065 - 0067) at an interface of the optical modulator 110, the differential signal including a positive signal and a negative signal (as illustrated in Figs. 7 and 9), transmitting the differential signal to a first 
the transmitting further including 
providing the positive signal to the first pair positive electrode 113 and to the second pair positive electrode 112; and 
providing the negative signal to the first pair negative electrode 114 and to the second pair negative electrode 111.  
Regarding claims 2 and 10, Williams expressly teaches that the modulator and its interface further comprise (Fig. 9 of Williams and Fig. A): 
a ground (comprising a wide “GND” electrode) between the first (lower) differential line pair positive line and the second (upper) differential line pair positive line.  
Regarding claims 3 and 11, Williams considers that the modulator and its interface further comprise (Fig. 9 of Williams and Fig. A): 
a first ground pair (upper and lower 433; para. 0085) including a first ground (e.g., lower 433) and a second ground (upper 433, the first (lower) differential line pair and the second (upper) differential line pair between the first ground (lower 433) and the second ground (upper 433), the first ground pair 433 and the ground (wide GND) being electrically connected (by a vertical electrode portion).  
Regarding claims 4 and 14, the teachings of Williams render obvious an embodiment shown in Fig. A provided above for claim 1 wherein the positive electrodes112,113 are (inner) electrodes that can receive a same/common positive voltage (in order to enable a dual-differential push-pull modulation; para. 0083). Hence, Williams renders obvious that the positive electrodes112,113 can be formed as a common line.  
Regarding claim 5, Williams considers that the interface further comprises (Fig. 9 of Williams and Fig. A): 
a first line (comprising the negative lines in 451 and 452) and coupled to the first (lower) differential line pair negative line and to the second (upper) differential line pair negative line, the first line being connectable to an output of a differential driver 421,422 (“The differential drivers 421 and 422” at para. 0083).   
Regarding claims 6, 7, and 16 – 18, Williams considers that the interface is coupled to a driver (e.g., 1501 in Fig. 7 which corresponds to 421,422 in Fig. 9), wherein the driver 150 is a differential driver having a positive output and a negative output (as shown in Figs. 7 and 9), the differential driver being a CMOS driver and having a voltage amplitude Vmax of not more than two volts, e.g., 1.5 V (“By way of example, in embodiments wherein the differential drivers 150 are fabricated using the BiCMOS technology, Vmax may be limited by a breakdown voltage of a Si-based NPN transistor, which is using Vmax smaller than 1.8V, for example 1.5V” at para. 0070, emphasis added).  
Further for claim 17, Williams considers voltage amplitudes Vmax “smaller than 1.8” (para. 0070) which overlaps with the recited range and, hence, a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the upper range limit depends on a particular practical application (the maximum output of a particular driver, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited upper range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). In this regard, Williams certainly recognizes the importance of reducing the modulating voltage of the modulator (by using a dual differential modulation scheme) so that a CMOS driver with a low voltage output can be used for driving the modulator. 
Regarding claim 8, Williams expressly teaches (e.g., Fig. 9) that the interface 450 is coupled to the LN optical modulator 121 (which is a modulating section of a Mach-Zehnder modulator 110 in Fig. 7, the modulator formed in a lithium niobate substrate (para. 0063).
Regarding claim 15, Williams considers (e.g., Fig. 9 and Figure A) that the disclosed optical modulator further comprises: 
a converter 410 (converting an electrical data signal 413 into input differential signals for the drivers 421,422; para. 0082 and 0083) coupled to an interface for a two-line differential driver 421,422 (“The differential drivers 421 and 422” at para. 0083), the converter 410 including a first (negative) line coupled to the first pair negative electrode (via driver 422) and to the second pair negative electrode (via driver 421).  
Regarding claim 19, Williams considers (e.g., Fig. 9 and Figure A) that the disclosed optical modulator further comprises: 
an interface 450, the first (lower) differential electrode pair 113,114 and the second (upper) differential electrode pair 111,112 being connectable to a differential driver 421,422 having a plurality (four) of outputs.
Williams cites a characteristic impedance of the transmission lines (para. 0068), i.e., the plurality of driver outputs, and states a well-known consideration/criterion of reduced microwave reflections (para. 0061). The Examiner took official notice in the Office Action of 8/26/21 that it was well known in the art of high-speed electro-optic waveguide modulators that microwave reflections were reduced when the characteristic impedances along a propagation path of a microwave signal were matched, including a driver impedance matched to a transmission line impedance and to an electrode impedance. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first differential electrode pair and the second differential electrode pair can have impedances closely matching (e.g., within 20% or lower, depending on an acceptable maximum level of microwave reflection) corresponding impedances of the plurality of outputs so that microwave reflections are reduced/suppressed and modulation efficiency is thereby improved/increased.  
Regarding claim 21, the Williams – Reano combination considers that the first waveguide 102 and the second waveguide 101 (as identified by Williams) are each configured to transmit an optical signal having a (space-space) wavelength, e.g., a well-known and commonly used telecommunication wavelength of 1,550 nm (as stated by Reano at para. 0045), wherein the by way of example but not limitation, that a thin film of LiNbO3 with rib-shaped optical waveguides can have a maximum thickness of only 350 nm (a slab thickness of 250 nm + a rib thickness of 100 nm; para. 0046). Even if half the wavelength 0.5*1,550/2.14 = 362 nm of light inside the LiNbO3 film is considered (i.e., 1,550 nm divided by the refractive index of LiNbO3 of about 2.14), the LiNbO3 film thickness of 350 nm is still less than 362 nm.
Regarding claim 22, the Williams – Reano combination considers that the first waveguide 102 and the second waveguide 101 (as identified by Williams) each have an optical loss not exceeding 0.1 dB/cm: Reano states that “As shown in FIG. 11B, a sidewall surface scattering loss of less than 0.1 dB/cm is estimated. Optimization of the surface roughness is likely bound by the surface roughness of etch masks. With processing optimization, it is expected to be able to achieve an optical waveguide propagation loss of 0.1 dB/cm or less” (at para. 0055). The range of optical loss considered by the Williams – Reano combination overlaps with the recited range of up to 0.5 dB/cm and, hence, a prima facie case of obviousness exists (MPEP 2144.05). The Examiner also notes that (i) the upper range limit depends on a particular application (refractive indices of surrounding layers/media, a wavelength of operation, a rib width, etc. which all determine a level of scattering loss); that (ii) the instant application does not provide any criticality for the exact value of the recited upper range limit; and that (iii) it has been held that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Williams – Reano combination certainly recognizes optical loss as a result-effective parameter. 
Regarding claim 23, Williams considers voltage amplitudes Vmax “smaller than 1.8” (para. 0070) which overlaps with the recited range and, hence, a prima facie case of obviousness exists (MPEP 2144.05). Furthermore, Reano states a well-known fact that that electro-optic modulators in thin-film LiNbO3 can operate at high frequencies and high modulation efficiencies (para. 0003. In particular, Reano cites, by way of example but not limitation, that an electro-optic modulator “… achieved 4.4 V V with a 3-dB bandwidth of 100 GHz in a device length of 5 mm, representing the current state-of-the-art” (para. 0003) and that, in another example, “A V x L  of 4.8 V cm and 110 GHz 3 dB bandwidth are expected in a modulator length of 5 mm” (para. 0050). The Williams – Reano combination considers that the contemplated optical modulator uses a differential/dual-drive driving arrangement which reduces the driving voltage by a factor of 2 compared to a single-drive arrangement. Hence, the Williams – Reano combination considers driving voltages V down to at least 4.8/2 = 2.4 V with a 3-dB bandwidth of 110 GHz in an electrode length of 5 mm. The electrode length can be extended to more than 5 mm, until the bandwidth is lowered to 100 GHz, and further reduces V (for the same V x L product) to below 2.4 V. Furthermore, materials/technologies providing RF attenuation values lower than 7dB/cm (which is considered by Reano; para. 0050) can allow a longer electrode length with less penalty in the 3 dB bandwidth. The lower the RF attenuation, the lower V values that can be achieved at frequencies up to 100 GHz. Getting down to 1.5 V or lower is a matter of continuous/directed optimization, including electrode optimization as evident from the teachings of Reano, rather than a fundamental/breakthrough limit. It is also noted that (i) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233), and that (ii) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289,  of the modulator (by using a dual differential modulation scheme) so that a CMOS driver with a low voltage output (typically 1.5 V or lower) can be used for driving the modulator. 
Regarding claim 24, the Williams – Reano combination considers that each of the first waveguide and the second waveguide includes a ridge portion and a thin film portion, as shown in Figs. 3 and 11A of Reano for ridge-shaped waveguide in LiNbO3 (para. 0046).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Reano, and further in view of Sugiyama (US 7,801,400 B2).
Regarding claims 12 and 13, Williams illustrates (Figs. 7 and 16), by way of example but not limitation, only embodiments of an electro-optic modulator 110 with a straight-through topology (straight electrodes and waveguide so that the waveguide input 103 and the waveguide output 104 are disposed on opposite sides, as seen in Fig. 6) and does not expressly teach a bent/folded topology of the electro-optic modulator, even though such topology is well known in the art of electro-optic modulators. For example, Sugiyama discloses (Figs. 9 – 15 and 17; 8:27 – 11:62) an electro-optic modulator formed in LiNbO3 (1:18 – 24) and having a bent/folded topology, such as a U-shaped modulator having the optical input and output on a same side and comprising (with reference to Figs. 9, 10, and 12) curved/bent waveguides 122B and curved electrodes 151,153, the latter including a curved/bent ground electrode 153, wherein ground electrode 153 includes a first (e.g., upper) section, a bending (curved) section, and a second (lower) section, the bending section being between the first (upper) section and the second (lower) section, the first section and the second section being separated by a distance of at least one micrometer, e.g., 4 mm or straight-through topology, as taught by Williams, can alternatively be shaped to have a bent/folded topology, as explicitly illustrated by Sugiyama. The motivation for a bent/folded topology is that it allows for a longer length (about two times longer for a U-shaped waveguide) of electro-optic modulation (for a given length of the substrate) resulting in improved/reduced voltages required for driving the modulator, because the driving voltage decreases with an increased length of electro-optic modulation (para. 0004 of Williams). Alternatively, a bent/folded topology can enable a modulator with a shorter physical length (smaller size/footprint) of the substrate for a given/fixed length of electro-optic modulation.
The Williams – Reano – Sugiyama combination considers a range of distances that overlaps with the recited range and, hence, a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the lower range limit depends on a particular practical application (a maximum acceptable bending loss which sets a lower limit for the bending radius) and that (ii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).

Claims 1, 4 – 9, 14, and 16 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Minoia et al (US 2014/0104666 A1) in view of Wang et al (WO 2018/031916 A1).
Regarding claim 1, Minoia discloses (Figs. 1 and 3; Abstract; para. 0007 – 0009, 0022, and 0023) an interface to an optical modulator (“ELECTRO-OPTICAL MODULATOR INTERFACE” in the title), the interface comprising (see annotated Fig. 1 below): 
negative line (the lower line in the pair that carries a negative/inverted signal; “Each branch of the output driver stage includes four stacked MOS transistors, typically two stacked CMOS inverters, as indicated in the alternative embodiments illustrated in FIGS. 3a-3d” at para. 0023) and a first differential line pair positive line (the upper line) arranged on opposing sides of a first (upper) waveguide (see annotated Fig. 1 below; para. 0004 and 0035), and 
a second (lower) differential line pair having a second differential line pair negative line (the upper line in the pair that carries a negative/inverted signal) and a second differential line pair positive line (the lower line in the pair) arranged on opposing sides of a second (lower) waveguide (as seen in Fig. 1). 

    PNG
    media_image3.png
    668
    1693
    media_image3.png
    Greyscale

Annotated Fig. 1 of Minoia.

While Fig. 1 illustrates, by way of example but not limitation, a design wherein the two negative/inverted lines are disposed within the inner region between the first and second waveguides and the two positive lines outside of the inner region, it would have been obvious to 
the first differential line pair negative line is arranged on a distal (outer) side of the first (upper) waveguide relative to the second (lower) waveguide and the first differential line pair positive line is arranged on a proximal (inner) side of the first (upper) waveguide relative to the second (lower); and
the second differential line pair negative line is arranged on a distal (outer/lower) side of the second (lower) waveguide relative to the first (upper) waveguide and the second differential line pair positive line is arranged on a proximal (inner) side of the second (lower) waveguide relative to the first (upper) waveguide. 
Minoia cites (para. 0005) semiconductor materials as suitable/workable material choices for making the disclosed electro-optic modulator, but does not list lithium niobate (LiNbO3) and lithium tantalate, even though these ferroelectric materials are well known in the art of electro-optic waveguide modulators. For example, Wang discloses (Figs. 1, 11, and 17; para. 0029, 0055 – 0062, 0087 – 0091, and 0116) an electro-optic modulator having a Mach-Zehnder interferometer layout (para. 0027) that is defined by a pair of optical waveguide (interferometer arms), i.e., the same layout/architecture as that in Minoia (e.g., Fig. 1). Wang expressly teaches that optical waveguides can be formed in thin-film LiNbO3 (disposed on top of an SiO2 layer, as shown in Fig. 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first and second waveguides in Minoia can a thin film of LiNbO3, as a suitable/workable material choice expressly taught by Wang. Thin-film LiNbO3 provides the benefits of facilitating velocity matching (para. 0028, 0057, and 0087 of Wang) and thereby improving high-speed operation of the modulator with high modulation efficiency.  
Finally, Wang illustrates, by way of example but not limitation, that a thin film of LiNbO3 with rib-shaped optical waveguides can have a maximum thickness of only 400 nm or less (para. 0004) which overlaps with the recited range of up to 2,000 nm and, hence, a prima facie case of obviousness exists (MPEP 2144.05). The Examiner also notes that (i) the upper range limit depends on a particular application (refractive indices of surrounding layers/media, a wavelength of operation, a rib width, etc.); that (ii) the instant application does not provide any criticality for the exact value of the recited upper range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) it has been held that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Minoia – Wang combination certainly recognizes the thickness of the LiNbO3 film as a result-effective parameter (“Tuning of the layer thicknesses in the ion-sliced lithium niobate, silicon dioxide, and silicon substrate allows the microwave and optical group velocities to be designed with more flexibility. Consequently, velocity matching can be engineered more easily without reducing the electro-optical overlap” at para. 0003 of Reano, emphasis added). 
In light of the foregoing analysis, the Minoia – Wang combination teaches expressly or renders obvious all of the recited limitations. 

As relevant comments for the other claims, it is noted that Minoia teaches an electro-optic modulator and an electrical interface thereof that have essential structural features (two pairs of differential lines, each pair modulating a corresponding waveguide and disposed on opposing sides thereof) and a principle of operation (dual-differential push-pull modulation that significantly reduces a voltage required of a modulator driver; Abstract and para. 0007 of Minoia) that are substantially the same as those of the instant application, as evident from a direct side-by side comparison of Fig. 1 of Minoia and Figs. 2B and 2C (aside of a curved/bent portion which will be addressed below). A variety of other suitable/workable designs implementing the same operation principle can readily be produced by a person of ordinary skill in the art.  

Regarding claim 9, the teachings of Minoia and Wang combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Specifically, the Minoia – Wang combination contemplates an optical modulator, comprising (see annotated Fig. 1 provided above for claim 1):
a first (upper) waveguide; 
a second (lower) waveguide 101, each of the first waveguide and the second waveguide being formed from a thin film of lithium niobate (LiNbO3), the thin film having a thickness of not more than two micrometers (as taught by Wang and detailed above for claim 1); 
a first (upper) differential electrode pair having a first pair negative (outer) electrode and a first pair positive (inner) electrode arranged on opposing sides of the first (upper) waveguide, the first pair negative (outer) electrode being arranged on a distal (outer) side of the first (upper) 
a second (lower) differential electrode pair having a second pair negative (outer) electrode and a second pair positive (inner) electrode arranged on opposing sides of the second (lower) waveguide, wherein the second pair negative (outer) electrode is arranged on a distal (outer) side of the second (lower) waveguide relative to the first (upper) waveguide and the second pair positive (inner) electrode is arranged on a proximal (inner) side of the second (lower) waveguide relative to the first (upper) waveguide.  
Regarding claim 20, the teachings of Minoia and Wang combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited step limitations of a corresponding method of using the contemplated optical modulator (see Fig. 1 provided above for claim 1), as detailed above for claims 1 and 9. Specifically, the corresponding method of using the contemplated optical modulator comprises the steps of
receiving an optical signal at an optical input of an optical modulator (e.g., at the left end of the first/upper waveguide), the optical input directing the optical signal (by an input 2x2 directional coupler) to a first (upper) waveguide and a second (lower) waveguide, each of the first waveguide and the second waveguide being formed from a thin film of lithium niobate (LiNbO3), the thin film having a thickness of not more than two micrometers (as taught by Wang and detailed above for claim 1); 
receiving a differential signal from a differential driver (Abstract and para. 0007 of Minoia) at an interface of the optical modulator, the differential signal including a positive signal 
the transmitting further including 
providing the positive signal to the first pair positive electrode and to the second pair positive electrode; and 
providing the negative signal to the first pair negative electrode and to the second pair negative electrode.  
Regarding claims 4 and 14, the teachings of Minoia render obvious that the positive electrodes can be inner electrodes that can receive a same/common positive voltage (in order to enable a dual-differential push-pull modulation). Hence, Minoia renders obvious that the positive electrodes can be formed as a common line.  
Regarding claim 5, Minoia considers that the interface further comprises (Figs. 3 – 5): 

Regarding claims 6, 7, and 16 – 18, Minoia considers that the interface is coupled to a driver, wherein the driver is a differential driver having a positive output and a negative output (Abstract; para. 0007 and 0009), the differential driver being a CMOS driver and having a voltage amplitude of not more than 2.5 volts (para. 0007). It is also noted that (i) the upper range limit depends on a particular practical application (the maximum output of a particular driver, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited upper range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). In this regard, Minoia0 certainly recognizes the importance of reducing the modulating voltage of the modulator (by using a dual differential modulation scheme) so that a CMOS driver with a low voltage output can be used for driving the modulator. 
Regarding claim 8, the Minoia – Wang combination considers that the interface (detailed in Figs. 3 – 5 of Minoia) is coupled to the LN optical modulator, such as a Mach-Zehnder modulator in Fig. 1 of Minoia, the modulator formed in a thin film of LiNbO3 (as taught by Wang).
Regarding claim 19, the Minoia – Wang combination considers that the disclosed optical modulator further comprises: 

Minoia considers that “the driver can make use of input impedance matching structures for proper feeding of the input signal also at frequencies of tens of GHz” (para. 0036) and, hence,  renders obvious that the first differential electrode pair and the second differential electrode pair can have impedances closely matching (e.g., within 20% or lower, depending on an acceptable maximum level of microwave reflection) corresponding impedances of the plurality of outputs so that microwave reflections are reduced/suppressed and modulation efficiency is thereby improved/increased.  
Regarding claim 21, the Minoia – Wang combination considers that the first waveguide and the second waveguide are configured to transmit an optical signal having a wavelength (around 1,600 nm in Fig. 3 of Wang) and wherein the thin film has a thickness (e.g., 400 nm; para. 0004 of Wang) of not more than 0.5 multiplied by the wavelength (0.5*1,600 = 800 nm).
Regarding claim 22, the Minoia – Wang combination considers that the first waveguide and the second waveguide each have an optical loss not exceeding 1.0 dB/cm (para. 0100 of Wang)which overlaps with the recited range and, hence, a prima facie case of obviousness exists (MPEP 2144.05).  The Examiner also notes that (i) the upper range limit depends on a particular application (refractive indices of surrounding layers/media, a wavelength of operation, a rib width, etc. which all determine a level of scattering loss); that (ii) the instant application does not provide any criticality for the exact value of the recited upper range limit; and that (iii) it has been held that "A recognition in the prior art that a property is affected by the variable is In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Minoia – Wang combination certainly recognizes optical loss as a result-effective parameter.
Regarding claim 23, the Minoia – Wang combination considers that the contemplated optical modulator can have a V of not more than 1 – 2 volts for signals in the 50-100 GHz range (para. 0090 and 0116 of Wang). It is also noted that (i) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233), and that (ii) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). In this regard, the Minoia – Wang combination certainly recognizes the importance of reducing the modulating voltage V of the modulator (by using a dual differential modulation scheme).
Regarding claim 24, the Minoia – Wang combination considers that each of the first waveguide and the second waveguide includes a ridge portion 105 and a thin film portion 106,107, as identified in Fig. 1 of Wang (para. 0062).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Minoia et al (US 2014/0104666 A1) in view of Wang, and further in view of Sugiyama (US 7,801,400 B2).
Regarding claims 12 and 13, Minoia illustrates (Fig. 1), by way of example but not limitation, only embodiments of an electro-optic modulator with a straight-through topology (straight electrodes and waveguide so that the waveguide input  and the waveguide output are disposed on opposite sides, as seen in Fig. 1) and does not expressly teach a bent/folded topology of the electro-optic modulator. However, Sugiyama discloses (Figs. 9 – 15 and 17; 8:27 – 11:62) an electro-optic modulator having a bent/folded topology, such as a U-shaped modulator having the optical input and output on a same side and comprising (with reference to Figs. 9, 10, and 12) curved/bent waveguides 122B and curved electrodes 151,153, the latter including a curved/bent ground electrode 153, wherein ground electrode 153 includes a first (e.g., upper) section, a bending (curved) section, and a second (lower) section, the bending section being between the first (upper) section and the second (lower) section, the first section and the second section being separated by a distance of at least one micrometer, e.g., 4 mm or less (Fig. 16; claim 10).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that an electro-optic modulator with a straight-through topology, as considered by the Minoia – Wang combination, can alternatively be shaped to have a bent/folded topology, as explicitly illustrated by Sugiyama. The motivation for a bent/folded topology is that it allows for a longer length (about two times longer for a U-shaped waveguide) of electro-optic modulation (for a given length of the substrate) resulting in improved/reduced voltages required for driving the modulator, because the driving voltage decreases with an increased length of electro-optic modulation. Alternatively, a bent/folded topology can enable a modulator with a shorter physical length (smaller size/footprint) of the substrate for a given/fixed length of electro-optic modulation.
.

Claims 1 – 11 and 14 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (US 2018/0341164 A1) in view of Wang.
Regarding claims 1 – 11 and 14 – 24, the teachings of Wang (the use of thin –film LiNbO3) are detailed above for claim 1 rejected by the Minoia – Wang combination, can alternatively be applied to the modulator of Williams (instead of Reano), and provide an alternate ground of rejections (alternative to the Reano reference).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Wang, and further in view of Sugiyama.
Regarding claims 12 and 13, the teachings of Wang (the use of thin –film LiNbO3) are detailed above for claim 1 rejected by the Minoia – Wang combination, can alternatively be applied to the modulator of Williams (instead of Reano), and provide an alternate ground of rejections (alternative to the Reano reference).

Claims 1, 4 – 9, 14, and 16 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Minoia in view of Reano.
Regarding claims 1, 4 – 9, 14, and 16 – 24, the teachings of Reano (the use of thin –film LiNbO3) are detailed above for claim 1 rejected by the Williams – Reano combination and can alternatively be applied to the modulator of Minoia (instead of Wang) and provide an alternate ground of rejections (alternative to the Wang reference).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Minoia in view of Reano, and further in view of Sugiyama.
Regarding claims 12 and 13, the teachings of Reano (the use of thin –film LiNbO3) are detailed above for claim 1 rejected by the Williams – Reano combination and can alternatively be applied to the modulator of Minoia (instead of Wang) and provide an alternate ground of rejections (alternative to the Wang reference).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0147038 A1 discloses (Figs. 8 and 9) a ridge waveguide formed in thin-film lithium niobate, the waveguide having propagation loss 0.4 dB/cm at 980 nm (para. 0077). The loss would be even lower at 1550 nm.
US 6,129,864 discloses a ridge waveguide formed in thin-film lithium niobate, the waveguide having propagation loss less than 0.2 dB/cm (7:58 – 62).
US 2019/029372 A1 discloses a ridge waveguide formed in thin-film lithium niobate (less than 2 microns; Figs. 12 and 13), the waveguide having propagation loss less than 1 dB/cm . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896